—In a matrimonial action in which the parties were divorced by judgment dated November 8, 1989, entered upon the defendant’s default in answering, the defendant appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated March 7, 1991, which denied his motion to vacate the judgment of divorce.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to vacate the judgment of divorce entered upon his default in answering. The defendant neither proffered a legally acceptable excuse for his default nor demonstrated any meritorious defenses to the plaintiff’s claims (see, Wayasamin v Wayasamin, 167 AD2d 460). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.